      Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 1 of 39



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
KATHRYN HYLAND, MELISSA GARCIA, ELDON :
R. GAEDE, JESSICA SAINT-PAUL, REBECCA :
SPITLER-LAWSON, MICHELLE MEANS,         :              18cv9031(DLC)
ELIZABETH KAPLAN, JENNIFER GUTH, and    :
MEGAN NOCERINO, individually and on     :            OPINION AND ORDER
behalf of all others similarly          :
situated,                               :
                                        :
                    Plaintiffs,         :
                                        :
               -v-                      :
                                        :
NAVIENT CORPORATION and NAVIENT         :
SOLUTIONS, LLC,                         :
                                        :
                    Defendants.         :
                                        :
--------------------------------------- X

APPEARANCES

For the Plaintiffs:
Faith Gay
Maria Ginzburg
Yelena Konanova
Margaret Siller
Selendy & Gay PLLC
1290 Avenue of the Americas
New York, NY 10104

Mark Richard
Phillips, Richard & Rind, P.A.
9360 SW 72 Street, Suite 283
Miami, FL 33173

For the Defendants:
Ashley Simonsen
Covington & Burling LLP
1999 Avenue of the Stars
Los Angeles, CA 90067

Andrew A. Ruffino
Alexander Setzepfandt
        Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 2 of 39



Covington & Burling LLP
620 Eighth Avenue
New York, NY 10018


DENISE COTE, District Judge:

       Defendants Navient Corporation and Navient Solutions, LLC

(collectively “Defendants” or “Navient”)1 have moved to dismiss

the First Amended Complaint (“FAC”) in this action for failure

to state a claim pursuant to Rule 12(b)(6), Fed. R. Civ. P.              For

the reasons that follow, that motion is granted in part.            All

claims are dismissed with the exception of the claim brought

under New York’s General Business Law Section 349.

                                 Background

       Navient is a student loan servicer.        At the heart of this

lawsuit is Navient’s advice to public servants about a federal

loan forgiveness program that applies to certain federally-

backed student loans.

Two Loan Programs:      Guaranteed and Direct Loans

       There are two categories of federally-backed student loans

at issue here.     The first is the Federal Family Education Loan

Program (“FFEL”), established by the Higher Education Act

(“HEA”) in 1964.      20 U.S.C. § 1071 et seq.      Under that program,

the federal government guarantees student loans that are funded




1   Navient Corp. is the parent company of Navient Solutions, LLC.


                                       2
         Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 3 of 39



by private lenders (“Guaranteed Loans”).           The second category is

loans originated by the federal government through the William

D. Ford Direct Loan Program (“Direct Loans”), which was

established in 1994.       20 U.S.C. § 1087a et seq.       Both Guaranteed

Loans and Direct Loans are serviced by third parties through

servicing contracts with the United States Department of

Education (the “Department”).         When a student borrower takes out

a Guaranteed or a Direct Loan, he or she must enter into a

Master Promissory Note (“MPN”) contract with either the private

lender (in the case of Guaranteed loans) or the Department (for

a Direct Loan).      Congress requires the MPNs for both Guaranteed

and Direct Loans to be standardized.

    The MPN for Guaranteed Loans specifies that the borrower

will have the opportunity to choose from one of four repayment

plans, including the Standard Repayment Plan and the Income-

Sensitive Repayment Plan.        The Standard Repayment Plan is ten

years.     The Income-Sensitive Repayment Plan is an income-driven

repayment plan which bases repayment obligations on the

borrower’s income and family size.          The Direct Loan MPN offers a

wider variety of repayment plans than the Guaranteed Loan MPN,

including four income-driven repayment plans.

    Borrowers who are having difficulty making their loan

payments may enter into deferment or forbearance if they meet

certain criteria.       These options essentially postpone the


                                        3
      Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 4 of 39



borrower’s payment of a loan.      Loans continue to accrue interest

during the period of postponement.       Borrowers will not make any

payments during deferment or forbearance.

Public Service Loan Forgiveness

     In 2007, as part of the College Cost Reduction and Access

Act, Congress created the Public Service Loan Forgiveness Plan

(“PSLF”).   Through PSLF, teachers and other public servants may

have their loan balances forgiven after making 120 on-time

payments under a qualifying repayment plan -- including certain

income-driven plans -- while working for a qualifying employer.

Only Direct Loans qualify for PSLF.       The Direct Loan MPN

contains a section titled “Public Service Loan Forgiveness” that

informs the borrower of the availability of this program.2             A

borrower who has Guaranteed Loans must consolidate them into

Direct Loans in order to qualify for PSLF.        If a borrower

consolidates Guaranteed Loans into Direct Loans, payments

previously made on the Guaranteed Loans will not count toward

the required 120 qualifying payments.       Moreover, periods of

deferment or forbearance do not count toward the 120 qualifying

payments.




2 The Guaranteed Loan MPN does not contain this section.          Only
Direct Loans are eligible for PSLF.


                                     4
      Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 5 of 39



    PSLF requires a borrower to verify that he or she is

employed full time by a qualified public service employer by

completing an Employment Certification Form (“ECF”).          ECFs may

be submitted at any time during repayment.        When a borrower

submits an ECF, the Department will verify that the borrower is

on track for PSLF.    The ECF must be submitted to the

Department’s designated servicer for PSLF loans, FedLoan

Servicing (“FedLoan”), rather than the borrower’s existing

servicer.    If the borrower’s employment qualifies for PSLF, the

borrower’s Direct Loans will be transferred to FedLoan for

servicing.    Once a borrower makes 120 on-time qualifying

payments, he or she must complete a PSLF Application for

Forgiveness, which is also submitted to FedLoan.

Navient’s Government Contracts

    Federal law provides that the Department “may enter into

contracts for . . . the servicing and collection of [Direct

Loans]”    20 U.S.C. § 1087f(b)(2).      A private lender who

originates a Guaranteed Loan may similarly contract with another

entity to perform its functions under the Guaranteed Loan

program.    34 C.F.R. § 682.203(a).      Such a delegation does not

relieve the private lender of its duty to comply with the

statutory FFEL requirements and the private lender must monitor

the activities of the contracting entity for compliance with

those requirements.    Id.; 20 U.S.C. § 1086(a).


                                     5
      Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 6 of 39



    In 2009, Navient’s predecessor entered into a Servicing

Contract with the Department, pursuant to which Navient is

delegated the duties of the lender for Guaranteed Loans and the

duties of the Department for Direct Loans.        This Servicing

Contract states that its “Objective” is to “[a]cquire efficient

and effective commercial contract services to manage all types

of Title IV student aid obligations, including, but not limited

to, servicing and consolidation of outstanding debt.”          The

Servicing Contract also states:

    It is the intent of the Department to procure a
    performance-based contract(s) that promotes
    competition and provides best of business services.
    To achieve this goal, the Department expects each
    servicer to provide commercially available services
    that will yield high performing portfolios and high
    levels of customer satisfaction.

    Navient entered into an additional Servicing Contract with

the Department in 2014.     In a press statement surrounding the

release of this Servicing Contract, the Department stated that

the new Servicing Contract would

    strengthen incentives for [federal student loan
    servicers] to provide excellent customer service and
    help borrowers stay up-to-date on their payments.
    This action will help ensure that borrowers receive
    the highest quality support as they repay their
    federal student loans and help the Department better
    monitor the performance of loan servicers to help them
    continue to improve.

    Both the Department and Navient advertise to borrowers that

Navient can assist borrowers with navigating the student loan



                                     6
      Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 7 of 39



repayment process.    For example, the Department’s website

encourages borrowers to contact their loan servicers for

information about their repayment plans, including for

information about income-driven repayment and PSLF.          It

specifically advises borrowers that loan servicers

    are responsible for collecting payments on a loan,
    advising borrowers on resources and benefits to better
    manage their federal student loan obligations,
    responding to customer service inquiries, and
    performing other administrative tasks associated with
    maintaining a loan on behalf of the U.S. Department of
    Education.

In the Direct Loan MPN, the Department advises borrowers that it

“contract[s] with servicers to process Direct Loan payments,

deferment and forbearance requests, and other transactions, and

to answer questions about Direct Loans.”

    On its website, Navient encourages borrowers to “[c]ontact

us to discuss your student loan obligations.        We can answer any

questions you have about paying back your loans and the types of

repayment plans available to you.”       Navient states that it

“help[s] students navigate the lifecycle of their loan with:

Expert guidance while in school and beyond,” “Counseling as

needed to stay on track with payments,” and “Tools and

information to explore repayment plan options that best meet

their needs.”   Navient’s advertised services include “financial

literacy tools and in-depth customer service” to “help our

customers successfully pay their education loans and build their


                                     7
        Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 8 of 39



credit.”    Navient represents that it is “committed to helping

our student loan customers achieve successful loan repayment,

and we are here to help you.        If you are having trouble managing

your student loans, contact us.”

    Navient earns revenue through interest on Guaranteed Loans

and through servicing fees that come out of loan payments made

by borrowers.     When a borrower consolidates a Guaranteed Loan

into a Direct Loan Navient, as the owner of the Guaranteed Loan,

loses revenue in the form of interest income on the Guaranteed

Loan.    Further, when a borrower pursues the PSLF program, the

borrower’s loans are transferred to FedLoan for servicing.               In

that event, Navient loses income from the fees it earns by

servicing Direct Loans.

    The Servicing Contracts between Navient and the Department

set a fixed cap on the total revenue a servicer can earn from

the Department.     Plaintiffs allege that this creates an

incentive for Navient to increase profits by reducing costs.

They further allege that the cost of compensating employees for

the time and skills necessary to provide a borrower with

accurate information about PSLF is higher than the amount of

money Navient stands to lose from a borrower entering into

forbearance, and that this provides an economic incentive for

Navient to steer borrowers toward forbearance, rather than PSLF.




                                       8
      Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 9 of 39



     Navient compensates its customer service representatives

according to incentive plans that are based, in part, on the

employee’s average call time.      Plaintiffs allege that this

creates an incentive for Navient representatives to avoid

lengthy conversations with the borrower, and to counsel them

away from repayment plans that require complicated documentation

and could thus multiply the number and duration of telephone

calls between borrowers and Navient customer service

representatives.    For example, placing borrowers in an income-

driven repayment plan requires the submission of documentation

regarding the borrower’s income.         Placing a borrower in some of

the other plans, including deferment or forbearance, can be done

quickly over the telephone.     These plans, however, do not

qualify for PSLF.

The Plaintiffs’ Experiences with Navient

     The plaintiffs are educators and public servants who

financed their education through Guaranteed and Direct Loans

serviced by Navient.    They have alleged that Navient

misrepresented their eligibility for PSLF and the PSLF program

requirements.3   Plaintiff Katherine Hyland, for example, was




3 While the FAC alleges that Navient also omitted material
information about the PSLF program in its discussions with
borrowers, in opposition to the motion to dismiss, particularly
in response to Navient’s preemption argument, the plaintiffs

                                     9
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 10 of 39



informed by Navient representatives that she was “on track” for

PSLF even though she was making payments on Guaranteed rather

than Direct Loans.    The payments she made on these loans did not

count toward her 120 qualifying payments for loan forgiveness.

    Plaintiffs also allege that Navient representatives

encouraged them not to submit their ECFs until they have made

120 qualifying payments.    While a borrower may submit an ECF at

any time, the Department encourages borrowers to submit these

forms as soon as possible after beginning repayment in order to

confirm that their employment, loans, and payment plan qualify

for PSLF.    As described above, ECFs must be submitted to

FedLoan, not to Navient.    When a borrower submits an ECF, his or

her loans will be transferred away from Navient to FedLoan for

servicing.   One plaintiff, Ms. Hyland, alleges that she

submitted an ECF to Navient in January 2015.        Navient told her

that her ECF would be kept “on file” until she completed her

payments.    In 2017, Navient informed Hyland that it had no

record of the ECF.

    Plaintiffs also allege that Navient recommended forbearance

or other repayment plans that do not qualify for PSLF.         One

plaintiff, Eldon R. Gaede, alleges that Navient informed him




primarily rely on their allegations that Navient made
affirmative misrepresentations to them.


                                    10
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 11 of 39



that there was no option for him to reduce his loans payments

based on his income, and instead steered him into forbearance.

Further, income-driven plans require borrowers to recertify

their income every year.    Navient has allegedly delayed

processing these certifications.      Borrowers are required to make

their full monthly payments under the standard plan while the

certification is under review.

    As a result of these and other statements, plaintiffs

allege that their entry into PSLF has been delayed and they have

had to pay more toward their student loans than they would have

if they were properly advised by Navient.

Procedural History

    The plaintiffs commenced this putative class action by

filing a complaint on October 3, 2018 on behalf of a nationwide

class of individuals who have been employed full time by a PSLF-

eligible employer and contacted Navient regarding their

eligibility for PSLF, as well as four sub-classes consisting of

those same individuals who have resided in or taken out loans in

Maryland, Florida, New York, and California.        The plaintiffs

also proposed a Nationwide Injunctive Class which consists of

those individuals who are part of the nationwide class and also

intend to contact Navient in the future regarding their

eligibility for PSLF.    Defendants moved to dismiss that

complaint on November 30, 2018.


                                    11
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 12 of 39



    Plaintiffs filed the FAC on January 16, 2019, thereby

mooting the November 30 motion to dismiss.       The FAC asserts

fifteen causes of action under various state laws, including

breach of contract, breach of implied warranty of authority,

tortious interference with contract, tortious interference with

expectancy, unjust enrichment, breach of fiduciary duty,

negligence, negligent misrepresentation, and violations of

Maryland, Florida, New York, and California consumer protection

statutes.   This Opinion addresses Navient’s renewed motion to

dismiss, which was filed on February 2 and became fully

submitted on April 8.

                              Discussion

    “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”       Sierra Club v. Con-

Strux, LLC, 911 F.3d 85, 88 (2d Cir. 2018) (citation omitted).

A claim to relief is plausible when the factual allegations in a

complaint “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Progressive Credit Union v. City of New York, 889 F.3d 40, 48

(2d Cir. 2018) (citation omitted).       “[T]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”     Carlin v. Davidson Fink LLP, 852

F.3d 207, 212 (2d Cir. 2017).     The plaintiff must plead enough


                                    12
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 13 of 39



facts to “nudge[] [his] claims across the line from conceivable

to plausible . . . .”    Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

    When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”        Coalition for

Competitive Electricity, Dynergy Inc. v. Zibelman, 906 F.3d 41,

48-49 (2d Cir. 2018) (citation omitted).       “A complaint is deemed

to include any written instrument attached to it as an exhibit

or any statements or documents incorporated in it by reference.”

Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016)

(citation omitted).    A court may also consider documents that

are “integral to the complaint.”      Goel v. Bunge, Ltd., 820 F.3d

554, 559 (2d Cir. 2016).

I. Preemption

    It is undisputed that there is no private right of action

under the HEA.   See, e.g., Thomas M. Cooley Law Sch. v. Am. Bar

Ass’n, 459 F.3d 705, 710-11 (6th Cir. 2006).        Navient argues

that plaintiffs’ state law claims are also barred as preempted

by the HEA.   That argument is unavailing.

    The Supremacy Clause of the United States Constitution

establishes that federal law “shall be the supreme Law of the


                                    13
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 14 of 39



Land . . . any Thing in the Constitution or Laws of any State to

the Contrary notwithstanding.”     U.S. Const., art. VI, cl.2.         “A

fundamental principle of the Constitution is that Congress has

the power to preempt state law.”      Crosby v. Nat'l Foreign Trade

Council, 530 U.S. 363, 372 (2000).

    In general, three types of preemption exist: (1)
    express preemption, where Congress has expressly
    preempted local law; (2) field preemption, where
    Congress has legislated so comprehensively that
    federal law occupies an entire field of regulation and
    leaves no room for state law; and (3) conflict
    preemption, where local law conflicts with federal law
    such that it is impossible for a party to comply with
    both or the local law is an obstacle to the
    achievement of federal objectives.

New York SMSA Ltd. Partnership v. Town of Clarkstown, 612 F.3d

97, 104 (2d Cir. 2010) (citation omitted).       “The key to the

preemption inquiry is the intent of Congress.”        Id.   “We begin

with the assumption that the historic police powers of the

States are not to be superseded by federal law unless that is

the clear and manifest purpose of Congress.”        Figueroa v.

Foster, 864 F.3d 222, 232 (2d Cir. 2017) (citation omitted).

    Express preemption “occurs when Congress withdraws

specified powers from the States by enacting a statute

containing an express preemption provision.”        Wurtz v. Rawlings

Co., LLC, 761 F.3d 232, 238 (2d Cir. 2014) (citation omitted).

“Even where a federal law contains an express preemption clause,

the court still may be required to consider implied preemption



                                    14
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 15 of 39



as it considers the question of the substance and scope of

Congress’ displacement of state law.”       Town of Clarkstown, 612

F.3d at 104 (citation omitted).

    “Conflict preemption arises where compliance with both

state and federal law is impossible, or where the state law

stands as an obstacle to the accomplishment and execution of the

full purposes and objectives of Congress.”       Coalition for

Competititve Elec., Dynergy, Inc. v. Zibelman, 906 F.3d 41, 49

(2d Cir. 2018) (citation omitted).       “Impossibility pre-emption

is a demanding defense.”    Wyeth v. Levine, 555 U.S. 555, 573

(2009).   Courts must “start with the assumption that the

historic police powers of the States were not to be superseded

by the Federal Act unless that was the clear and manifest

purpose of Congress.”    Id. at 565 (citation omitted).       “To

establish implied preemption, evidence of Congressional intent

to displace state authority is required.”       Goodspeed Airport LLC

v. East Haddam Inland Wetlands & Watercourses Comm’n, 634 F.3d

206, 209-210 (2d Cir. 2011).

    “The inclusion in a federal statute of an express provision

regarding preemption does not necessarily foreclose the

possibility that aspects of a state law not expressly within the

federal preemption provision may be preempted by implication.”

Sprint Spectrum L.P. v. Mills, 283 F.3d 404, 415 (2d Cir. 2002).

“[W]here the federal statute contains a provision explicitly


                                    15
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 16 of 39



addressing preemption, and when that provision provides a

reliable indicium of congressional intent with respect to state

authority, preemption is restricted to the terms of that

provision.”    Id. (citation omitted).

    “Under field preemption, a state law is preempted if

Congress has legislated comprehensively to occupy an entire

field of regulation, leaving no room for the States to

supplement federal law.”    Zibelman, 906 F.3d at 49 (citation

omitted).   Field preemption and conflict preemption “are not

rigidly distinct, although they remain independent bases for

preemption.”    Figueroa, 864 F.3d at 228 (citation omitted).

    A. Express Preemption

    Navient contends that § 1098g of the HEA expressly preempts

the plaintiffs’ claims.    That section provides: “Loans made,

insured, or guaranteed pursuant to a program authorized by Title

IV of the Higher Education Act of 1965 shall not be subject to

any disclosure requirements of any State law.”        20 U.S.C. §

1098g.   The plaintiffs’ state law claims are not expressly

preempted by § 1098g.

    “Because consumer protection law is a field traditionally

regulated by the states, compelling evidence of an intention to

preempt is required in this area.”       General Motors Corp. v.

Abrams, 897 F.2d 34, 41-42 (2d Cir. 1990).       Plaintiffs here do

not seek to impose state law “disclosure requirements” on


                                    16
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 17 of 39



federal student loans.    Rather, they seek to hold Navient liable

for affirmative misrepresentations made in the course of

performing its duties under various contracts.        The language of

§ 1098g does not express the “clear and manifest purpose of

Congress” to preempt such claims.        Figueroa, 864 F.3d at 232

(construing the National Labor Relations Act, 29 U.S.C. § 151 et

seq.).   As the Honorable Robert D. Mariani held in a related

lawsuit filed against Navient,

    [t]he HEA and its associated regulations only require
    that particular disclosures are to be made in the
    delivery of federal student loans and generally
    prescribes how those disclosures should be made. It
    does not preempt the enforcement of a statute of
    general applicability under a state’s traditional
    police power.
Pennsylvania v. Navient Corp., 354 F. Supp. 3d 529, 549-50 (M.D.

Pa. 2018) (citation omitted);     see also Daniel v. Navient

Solutions, LLC, 328 F. Supp. 3d 1319, 1324 (M.D. Fla. 2018);

Genna v. Sallie Mae, Inc., 11cv7371 (LBS), 2012 WL 1339482, at

*9 (S.D.N.Y. Apr. 17, 2012).     The Seventh Circuit has recently

held that “State law could impose liability on . . . affirmative

misrepresentations without imposing additional disclosure

requirements on [the loan servicer], and thus avoid preemption

under § 1098g.”   Nelson v. Great Lakes Educ. Loan Servs., No.

18-1531, 2019 WL 2636822, at *8 (7th Cir. June 27, 2019).

    Navient relies principally on Chae v. SLM Corp., 593 F.3d

936 (9th Cir. 2010), in which the Ninth Circuit held that the


                                    17
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 18 of 39



HEA expressly preempted some of the state law omission and

misrepresentation claims asserted there.       The Ninth Circuit held

that the claims that challenged misstatements made in billing

statements, and which themselves were subject to particular

statutory and regulatory requirements, were “improper-disclosure

claims.”   Id. at 942.   It permitted state law claims addressed

to other alleged fraudulent and deceptive practices “apart from

the billing statements” to proceed.      Id. at 943.

    The holding in Chae has little application to the facts

alleged in the FAC.    As the Honorable Leonard B. Sand observed,

“[t]here is nothing in the HEA that standardizes or coordinates

how a customer service representative of a third-party loan

servicer . . . shall interact with a customer . . . in the day-

to-day servicing of his loan outside of the circumstance of pre-

litigation informal collection activity.”       Genna, 2012 WL

1339482, at *8.

    Navient also relies heavily on an “Interpretation” of §

1098g issued by the Department.      The Department issued that

notice in 2018 “to clarify its view that State regulation of the

servicing of Direct Loans impedes uniquely Federal interests,

[and] that State regulation of the servicing of the FFEL Program

is preempted to the extent that it undermined uniform

administration of the program.”      83 Fed. Reg. 10,619, 10,620

(Mar. 12, 2018).   Of particular relevance to this Opinion, the


                                    18
        Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 19 of 39



Interpretation states:       “To the extent that State servicing laws

attempt to impose new prohibitions on misrepresentations or the

omission of material information, those laws would also run

afoul of the express preemption provision in 20 U.S.C. § 1098g.”

Id. at 10,621.      The Department asserts in the Interpretation, as

it did in its intervenor brief in Chae, that “such additional

requirements are barred whether they are enacted legislatively

or implied judicially in the context of a tort suit.”            Id.

(citation omitted).       The Interpretation echoes Chae’s holding

that “the State-law prohibition on misrepresenting a business

practice is merely the converse of a State-law requirement that

alternate disclosures be made.”         Id. (citing Chae, 593 F.3d at

943).

    Navient’s argument that this Interpretation should be

accorded so-called Auer deference is misplaced.           See Auer v.

Robbins, 519 U.S. 452 (1997); Kisor v. Wilkie, No. 18-15, 2019

WL 2605554 (U.S. Sup. Ct. June 26, 2019).          “Auer deference is

warranted only when the language of the regulation is

ambiguous.”     Halo v. Yale Health Plan, Director of Benefits &

Records Yale University, 819 F.3d 42, 53 (2d Cir. 2016)

(emphasis supplied).       Auer deference has no application where,

as here, the agency is interpreting a federal statute rather

than its own regulation.




                                       19
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 20 of 39



    Navient’s argument that the Interpretation interprets a

“disclosure regime” that “includes [the Department’s] own rules

and regulations” provides no help.       “An agency may not convert

an issue of statutory interpretation into one of deference to an

agency’s interpretation of its own regulations simply by

pointing to the existence of regulations whose relevance is

tenuous at best.”   Guerra v. Shanahan, 831 F.3d 59, 64 (2d Cir.

2016).

    Navient alternatively argues that the Interpretation should

be given deference according to its “power to persuade” under

the doctrine of Skidmore v. Swift, 323 U.S. 134, 140 (1944).

The persuasive value of the Interpretation in the context of

this lawsuit is limited.    First, the Interpretation is primarily

directed to addressing cases in which States have “enacted

regulatory regimes or applied existing State consumer protection

statutes that undermine these goals by imposing new regulatory

requirements on the Department’s Direct Loan servicers,

including State licensure to service Federal student loans.”           83

Fed. Reg. at 10,619.    This is a private tort suit alleging

misrepresentations regarding federal loan programs; it does not

seek to impose new regulatory obligations on loan servicers.

    Further, as the Seventh Circuit has noted, the

Interpretation “is not persuasive because it is not particularly

thorough and it represents a stark, unexplained change in the


                                    20
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 21 of 39



Department’s position.”     Nelson, 2019 WL 2636822, at *9 n.2

(citation omitted); see also Student Loan Servicing Alliance v.

District of Columbia, 351 F. Supp. 3d 26, 50 (D.D.C. 2018).            In

a Statement of Interest filed by the United States in a case in

this District, the United States had declared:

    [n]othing in the HEA or its legislative history even
    suggests that the HEA should be read to preempt or
    displace state or federal laws. Nor is there anything
    in the HEA or the regulations promulgated thereunder
    to evince any intent of Congress or [the Department]
    that the HEA or its regulations establish an exclusive
    administrative review process of student claims
    brought under state or federal law, even if the
    conduct alleged may separately constitute an HEA
    violation.
Sanchez v. ASA College, Inc., 14cv5006(JMF), ECF No. 64

(S.D.N.Y. Jan. 23, 2015).     The persuasive value of an agency’s

interpretation may be undermined when it is “novel” or

“inconsistent with its positions in other cases.”         In re Bernard

L. Madoff Inv. Sec. LLC, 779 F.3d 74, 83 (2d Cir. 2015).

    B. Implied Preemption

    Nor are the state law claims impliedly preempted by the HEA

under a conflict preemption theory.      Defendants urge that

subjecting loan servicers such as Navient to the police powers

of the fifty States would interfere with the accomplishment of

the HEA’s purpose of ensuring uniformity for federal student

loans.   While uniformity is undoubtedly one of the goals of the

HEA, it does not follow that the HEA broadly preempts any state

law cause of action that may be applied to a federal loan

                                    21
      Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 22 of 39



servicer.   As the court recognized in Genna, such a broad

reading “would be, in effect, to find field preemption, which

precedent precludes us from doing.”       Genna, 2012 WL 1339482, at

*9.   Courts have consistently held that field preemption does

not apply to the HEA.

II. Failure to State a Claim

      Although plaintiffs’ claims are not preempted by the HEA,

only their claim pursuant to New York General Business Law § 349

survives this motion to dismiss.

      A. Breach of Contract

      Plaintiffs’ claim for breach of Navient’s Servicing

Contracts fails because plaintiffs are not intended third party

beneficiaries of the contracts.       Federal common law governs

interpretation of “a federal government contract.”          Hillside

Metro Associates, LLC v. JPMorgan Chase Bank, Nat. Ass’n, 747

F.3d 44, 49 (2d Cir. 2014).      The federal common law of contracts

incorporates “general principles of contract law.”          Id.

(citation omitted).     Under federal common law,

      [p]roving third-party beneficiary status requires that
      the contract terms clearly evidence an intent to
      permit enforcement by the third party in question. In
      the case of government contracts, individual members
      of the public are treated as incidental beneficiaries
      unless a different intention is manifested.

Id. (citation omitted).




                                     22
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 23 of 39



    Plaintiffs have failed to identify any language in the

Servicing Contracts that clearly evidences an intent to permit

enforcement by the third party in question.        It is not enough

that the borrowers incidentally benefit from Navient’s

performance under the Servicing Contracts.       Such incidental

benefit does not rise to the level of intent to permit

enforcement.

    The plaintiffs’ argument that they should be permitted to

proceed to discovery in order to determine whether the Servicing

Contracts contain such language is meritless.        The very

unavailability of the contracts itself supports the conclusion

that borrowers are not intended third party beneficiaries of the

Servicing Contracts.    It would be surprising if parties to a

contract, intending that contract to be enforceable by third

parties, withheld the terms of that contract from those same

third parties.   The plaintiffs’ claim for breach of the

Servicing Contracts (Count One of the FAC) is dismissed.

    B. Breach of an Implied Warranty of Authority

    In the alternative to their claim for breach of contract,

plaintiffs plead a claim for breach of an implied warranty of

authority.   This claim also fails.      The Restatement of Agency

defines an implied warranty of authority as follows:

    A person who purports to make a contract,
    representation, or conveyance to or with a third party
    on behalf of another person, lacking power to bind


                                    23
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 24 of 39



     that person, gives an implied warranty of authority to
     the third party and is subject to liability to the
     third party for damages for loss caused by breach of
     that warranty, including loss of the benefit expected
     from performance by the principal . . . .

Restatement (Third) of Agency § 6.10 (2006).4        The core of the

plaintiffs’ argument with respect to this claim is that Navient,

holding itself out as an agent of the Department, misled the

plaintiffs with respect to their loan repayment options and

thereby caused them damage.     Plaintiffs have not alleged,

however, that Navient purported to “enter into a contract” with

them on behalf of the Department or “to take some legally

significant action” on behalf of the Department.        Id. at cmt. b.

Navient’s alleged representations about its expertise and its

role in offering advice do not establish that it held itself out

as an agent with the authority to bind the Department.         Nor does




4 The law of New York, Maryland, Florida, and California with
respect to this doctrine generally follows the Restatement. See
Riverside Research Institute v. KMGA, Inc., 68 N.Y.2d 689, 692
(1986); DePetris & Bachrach, LLP v. Srour, 898 N.Y.S.2d 4, 6
(1st Dep’t 2010); Mobitech Regenerative Medicine, Inc. v. Bakken
Value Creators, LLC, 15cv8286(LGS), 2016 WL 7192090, at *5-*6
(S.D.N.Y. Dec. 12, 2016); Hall v. Barlow, 260 Md. 327, 345-46
(1971); Burkhouse v. Duke, 190 Md. 44, 46 (1948); Margolis v.
Andromides, 732 So.2d 507, 509 (Fla. Dist. Ct. App. 1999)
(citing Tedder v. Riggin, 65 Fla. 153, 157 (1913)); Elof Hansson
Paper & Board, Inc. v. Caldera, 11-20495-CV-WILLIAMS, 2012 WL
12865853, at *5 (S.D. Fla. Apr. 26, 2012); West’s Ann. Cal. Civ.
Code §§ 2342, 2343; Jeppi v. Brockman Holding Co., 34 Cal.2d 11,
18-19 (1949); Kurtin v. Elieff, 215 Cal. App. 4th 455, 485
(2013).


                                    24
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 25 of 39



the FAC make clear what promises or contracts Navient may have

made on the Department’s behalf.

    Puzzlingly, the plaintiffs argue that they have alleged an

attempt by Navient to bind the Department because Navient’s

actions “did, in fact, bind its principal, inducing Borrowers to

modify their contracts with [the Department] by opting into new,

less favorable repayment plans.”      This makes little sense.         An

implied warranty of authority is breached when a defendant

purports to bind a principle, but in fact lacks that authority.

Count Two of the FAC is dismissed.

    C. Tortious Interference with Contract

    Plaintiffs’ claim for tortious interference with their MPNs

also fails.   To state a claim for tortious interference under

New York law, a plaintiff must show “(1) the existence of a

valid contract between the plaintiff and a third party, (2) the

defendant’s knowledge of that contract, (3) the defendant’s

intentional procurement of a third-party’s breach of contract

without justification, and (4) damages.”       Kaplan v. Reed Smith

LLP, 919 F.3d 154, 160 (2d Cir. 2019) (citation omitted).

Similarly, in California, in order to state a claim for

intentional interference with contractual relations, a plaintiff

must show “(1) a valid contract between plaintiff and a third

party; (2) defendant’s knowledge of this contract; (3)

defendant’s intentional acts designed to induce a breach or


                                    25
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 26 of 39



disruption of the contractual relationship; (4) actual breach or

disruption of the contractual relationship; and (5) resulting

damage.”   Quelimane Co. v. Stewart Title Guaranty Co., 19 Cal.

4th 26, 55 (1998) (citation omitted).       “The elements of a

Florida law tortious interference with contractual relations

claim are: (i) the existence of a contract; (ii) the defendant’s

knowledge thereof; (iii) the defendant’s intentional and

unjustified procurement of a breach thereof; and (iv) damages.”

Sun Life Assurance Co. of Canada v. Imperial Premium Finance,

LLC, 904 F.3d 1197, 1215 (11th Cir. 2018).       Finally, the

elements required to establish the tort of wrongful interference

with contractual or business relations in Maryland are “(1)

intentional and willful acts; (2) calculated to cause damage to

the plaintiffs in their lawful business; (3) done with the

unlawful purpose to cause such damage and loss, without right or

justifiable cause on the part of the defendants (which

constitutes malice); and (4) actual damage and loss resulting.”

Kaser v. Fin. Prot. Mktg, Inc., 376 Md. 621, 628-629 (2003)

(citation omitted).    There are “two general types” of tort

actions for interference with business relationships in

Maryland, “inducing the breach of an existing contract and, more

broadly, maliciously or wrongfully interfering with economic

relationships in the absence of a breach of contract.”          Nat.




                                    26
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 27 of 39



Design, Inc. v. Rouse Co., 302 Md. 47, 69 (1984).         The

plaintiffs have pleaded only the former type.

    The plaintiffs have failed adequately to allege that

Navient intentionally procured the Department’s breach of any

provision of the MPN.    They point to the sections of the MPNs

entitled “Governing Law” and “Borrower’s Rights and

Responsibilities,” which explain the repayment options that

borrowers have available to them.        They argue that those options

were not available to them because Navient steered them away

from those plans.   While Navient’s alleged misrepresentations

may have made it more difficult for the plaintiffs to take

advantage of their contractual rights, this does not establish

that the Department breached its contractual obligations to

borrowers.   Count Three of the FAC is therefore dismissed.

    D. Tortious Interference with Statutorily Created

Expectancy

    “Tortious interference with statutorily created expectancy”

is not a recognized cause of action, nor does it have any basis

in law.   That claim is therefore dismissed.

    Even assuming that borrowers have a “property right” or an

“expectancy” in PSLF, the plaintiffs have failed to cite any law

that suggests that they may maintain a private cause of action

against a third party for interference with that right.          The law

that they do cite deals with interference with an expected


                                    27
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 28 of 39



inheritance.   The plaintiffs’ suggested analogy between a

statutorily created property right and inheritance of property

from a decedent is inapposite.     Count Four of the FAC is

dismissed.

    E. Breach of Fiduciary Duty, Negligence, and Negligent

Misrepresentation.

    Plaintiffs’ claims for breach of fiduciary duty are

dismissed because the FAC does not adequately allege that

Navient owed fiduciary duties to the plaintiffs.        Under New York

law, the elements of a claim for breach of fiduciary duty are:

“(i) the existence of a fiduciary duty; (ii) a knowing breach of

that duty, and (iii) damages resulting therefrom.”         Spinelli v.

Nat’l Football League, 903 F.3d 185, 207 (2d Cir. 2018)

(citation omitted).    “A fiduciary relationship exists under New

York law when one person is under a duty to act for or to give

advice for the benefit of another upon matters within the scope

of the relation.”     Id. (citation omitted).    “It exists only when

a person reposes a high level of confidence and reliance in

another, who thereby exercises control and dominance over him.”

People v. Coventry First LLC, 13 N.Y.3d 108, 115 (2009).

    In Florida, “[t]he elements of a claim for breach of

fiduciary duty are: the existence of a fiduciary duty, and the

breach of that duty such that it is the proximate cause of the

plaintiff's damages.”     Gracey v. Eaker, 837 So.2d 348, 353 (Fla.


                                    28
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 29 of 39



2002).   “A fiduciary relation exists between two persons when

one of them is under a duty to act for or to give advice for the

benefit of another upon matters within the scope of that

relation.”   Doe v. Evans, 814 So.2d 370, 374 (Fla. 2002)

(citation omitted).

    Under California law, “[t]he elements of a cause of action

for breach of fiduciary duty are the existence of a fiduciary

relationship, breach of fiduciary duty, and damages.”         Oasis W.

Realty, LLC v. Goldman, 51 Cal. 4th 811, 820 (2011).         “[B]efore

a person can be charged with a fiduciary obligation, he must

either knowingly undertake to act on behalf and for the benefit

of another, or must enter into a relationship which imposes that

undertaking as a matter of law.”      City of Hope Nat’l Med. Ctr.

v. Genentech, Inc., 43 Cal.4th 375, 386 (2008).

    In Maryland, “although the breach of a fiduciary duty may

give rise to one or more causes of action, in tort or in

contract, Maryland does not recognize a separate tort action for

breach of fiduciary duty.”     Int’l Bhd. Of Teamsters v. Willis

Corroon Corp. of Maryland, 369 Md. 724, 727 n.1 (2002).          To the

extent that the plaintiffs bring a claim for breach of fiduciary

duty under Maryland law, that claim is simply duplicative of

their negligence claim.

    The general rule is that a lender does not owe tort duties

to a borrower.   Mfrs. Hanover Trust Co. v. Yanakas, 7 F.3d 310,


                                    29
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 30 of 39



318 (2d Cir. 1993).    Courts applying New York, Florida,

California, and Maryland law have applied that rule to both

lenders and loan servicers.     See Harte v. Ocwen Fin. Corp.,

13cv5410(MKB), 2014 WL 4677120, at *12 (E.D.N.Y. Sept. 19,

2014); Diaz v. U.S. Bank, N.A., 14-CIV-20741, 2014 WL 4639431,

at *7 (S.D. Fla. Sept. 16, 2014); Fullmer v. JPMorgan Chase

Bank, N.A., 2:09-cv-1037 JFM, 2010 WL 2511178, at *6 (E.D. Cal.

June 17, 2010) (collecting cases); Marks v. Ocwen Loan

Servicing, No. C-07-2133 SI, 2009 WL 975792, at *7 (N.D. Cal.

Apr. 10, 2009) (“Moreover, a loan servicer does not owe a

fiduciary duty to a borrower beyond the duties set forth in the

loan contract.”); Ayres v. Ocwen Loan Servicing, LLC, Civil No.

WDQ-13-1597, 2014 WL 4269051, at *5 (D. Md. Aug. 27, 2014)

(“Courts have consistently found that a mortgage servicer does

not owe a tort duty to its loan customer.”)

    Plaintiffs argue that, notwithstanding this general rule,

they have sufficiently alleged the existence of a fiduciary

relationship because they have alleged that Navient actively

held itself out as a source of guidance and expertise with

respect to student loan repayment and encouraged borrowers to

rely on its advice and representations.       These allegations,

however, do not establish that Navient exercised the level of

“control and dominance” necessary for the existence of a

fiduciary relationship.    At bottom, plaintiffs base their breach


                                    30
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 31 of 39



of fiduciary duty claim on allegations that Navient made

representations on its public-facing website about the quality

of its customer service.    These representations do not establish

that Navient has undertaken a fiduciary duty to act or give

advice for the benefit of its borrowers.

     Plaintiffs do not make a separate argument in defense of

their negligence and negligent misrepresentation claims.          A

threshold requirement of both of these claims is that Navient

owed plaintiffs a duty.    The FAC pleads that Navient owed a duty

of care to the plaintiffs due to its “special position of

confidence and trust.”     These claims appear to stem from

Navient’s purported fiduciary obligations which, as just

discussed, have not been adequately alleged to exist.

Plaintiffs’ claims for breach of fiduciary duty, negligence, and

negligent misrepresentation must therefore be dismissed.5

     F. Statutory Deceptive Practices Claims

     The parties agree that the plaintiffs’ claims under the

California, Maryland, and Florida deceptive practices statutes6


5 Plaintiffs’ negligent misrepresentation claims sound in fraud.
See Utts v. Bristol-Meyers Squibb Company, 226 F. Supp. 3d 166,
188 (S.D.N.Y. 2016). They are thus subject to the heightened
pleading standard contained in Rule 9(b), Fed. R. Civ. P. As
discussed further below, all but one of the plaintiffs has
failed to meet this standard. The negligent misrepresentation
claims brought by the remaining plaintiffs must therefore be
dismissed on this additional ground.
6 The statutes at issue are: the Maryland Consumer Protection
Act, Md. Code Ann., Com. Law § 13-301 et seq.; the Florida

                                    31
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 32 of 39



sound in fraud and thus are subject to the heightened pleading

standard contained in Fed. R. Civ. P. 9(b).        See Kearns v. Ford

Motor Co., 567 F.3d 1120, 1122 (9th Cir. 2009); Spaulding v.

Wells Fargo Bank, N.A., 714 F.3d 769, 781 (4th Cir. 2013); Leon

v. Continental AG, 301 F. Supp. 3d 1203, 1225-26 (S.D. Fla.

2017).

    Claims that sound in fraud must be pleaded with

particularity pursuant to Fed. R. Civ. P. 9(b).        United States

ex rel. Polansky v. Pfizer, Inc., 822 F.3d 613, 617-18 (2d Cir.

2016). “To satisfy this Rule, a complaint alleging fraud must

(1) specify the statements that the plaintiff contends were

fraudulent, (2) identify the speaker, (3) state where and when

the statements were made, and (4) explain why the statements

were fraudulent.”     United States ex rel. Ladas v. Exelis, Inc.,

824 F.3d 16, 25 (2d Cir. 2016) (citation omitted).         Although

Rule 9(b) allows knowledge to be averred generally, a plaintiff

must “plead facts giving rise to [a] ‘strong inference’ of

actual knowledge” in order to survive a motion to dismiss.

Lerner v. Fleet Bank, N.A., 459 F.3d 273, 293 (2d Cir. 2006)

(citation omitted).    “The primary purpose of Rule 9(b) is to



Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201
et seq.; the New York Consumer Protection from Deceptive Acts
and Practices Law, N.Y. Gen. Bus. Law § 349 et seq.; and the
California Consumers Legal Remedies Act, Cal. Civ. Code § 1750
et seq.


                                    32
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 33 of 39



afford defendant fair notice of the plaintiff’s claim and the

factual ground on which it is based.”       Novak v. Kasaks, 216 F.3d

300, 314 (2d Cir. 2000) (citation omitted).

    With one exception, the FAC does not meet the heightened

pleading standards of Rule 9(b).      It broadly alleges that, in an

unspecified number of conversations over a range of years,

Navient made certain representations to the named plaintiffs.

In most cases, the FAC simply identifies the approximate year in

which these conversations took place.       In other cases, it gives

no date range at all, and simply alleges that the named

plaintiff “repeatedly” contacted Navient.       Such general

allegations are insufficient to afford Navient “fair notice” of

the factual basis for the plaintiffs’ claims sounding in fraud.

    Plaintiffs argue that where much of the factual information

needed to fill out plaintiff’s complaint lies “peculiarly within

the opposing parties’ knowledge,” the general rule disfavoring

allegations founded upon belief ought not to be rigidly

enforced.   DiVittorio v. Equidyne Extractive Industries, Inc.,

822 F.2d 1242, 1248 (2d Cir. 1987).      The information relevant to

these plaintiffs’ claims, however, is not peculiarly within

Navient’s knowledge.    Plaintiffs were parties to the telephone

conversations in which they allege unspecified Navient

representatives made the misrepresentations that are the subject

of their claims.   It is of little consequence to this motion to


                                    33
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 34 of 39



dismiss that Navient may have maintained better records of these

conversations than the plaintiffs did.

    Only one named plaintiff, Rebecca Spitler-Lawson (“Spitler-

Lawson”), makes allegations sufficient to meet the particularity

requirements of Rule 9(b).     She alleges that she “called Navient

in July 2016 to inquire about her eligibility for PSLF” and that

a Navient representative falsely informed her that she would

need to work full time in one position in order to qualify.

    Spitler-Lawson’s claim under the California Consumer Legal

Remedies Act, however, must be dismissed because the CCLRA does

not cover loan servicers like Navient.       The CCLRA prohibits

various “unfair methods of competition and unfair or deceptive

acts or practices undertaken by any person in a transaction

intended to result or which results in the sale or lease of

goods or services to any consumer.”      Cal. Civ. Code § 1770(a).

California Civil Code § 1761 defines “goods” as “tangible

chattels bought or leased for use primarily for personal,

family, or household purposes” and “services” as “work, labor,

and services for other than a commercial or business use,

including services furnished in connection with the sale or

repair of goods.”   Id. § 1761(a), (b).      California courts have

long held that loans are not “goods” or “services.”         See, Lloyd

v. Navy Fed. Credit Union, 17cv1280(BAS)(RBB), 2018 WL 1757609,

at *19 (S.D. Cal. Apr. 12, 2018); Griffin v. Green Tree


                                    34
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 35 of 39



Servicing, 166 F. Supp. 3d 1030, 1054 (C.D. Cal. 2015);

Alborzian v. JPMorgan Chase Bank, N.A., 235 Cal. App. 4th 29, 40

(2015); Berry v. Am. Express Publ’g, Inc., 147 Cal. App. 4th

224, 233 (2007).

    Plaintiffs argue that the CCLRA nevertheless applies to

Navient because they provided services beyond mere servicing and

debt collection.    That argument is foreclosed by California law.

In Fairbanks v. Superior Court, 46 Cal. 4th 56 (2009), the

California Supreme Court concluded that using the existence of

“ancillary services to bring intangible goods within the

coverage of the Consumer Legal Remedies Act would defeat the

apparent legislative intent in limiting the definition of

‘goods’ to include only ‘tangible chattels.’”        Id. at 65 (citing

Cal. Civ. Code § 1761, subd. (a).)       As the California Court of

Appeal has recognized, this reasoning “applies with equal force

to lenders.”   Alborzian, 235 Cal. App. 4th at 40; see also

Jamison v. Bank of America, N.A., 194 F. Supp. 3d 1022, 1031-32

(E.D. Cal. 2016).

    Beyond their preemption argument, which has already been

rejected, the defendants make no further argument in support of

their motion to dismiss the plaintiffs’ claim under Section 349




                                    35
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 36 of 39



of the New York General Business Law.7      Count Fourteen of the FAC

therefore survives.

     G. Unjust Enrichment

     The final claims are claims of unjust enrichment.         To

prevail on a claim for unjust enrichment in New York, a

plaintiff must establish “(1) that the defendant benefitted; (2)

at the plaintiff’s expense; and (3) that equity and good

conscience require restitution.”      Myun-Uk Choi v. Tower Research

Capital LLC, 890 F.3d 60, 69 (2d Cir. 2018).        The theory of

unjust enrichment, however, “lies as a quasi-contract claim.           It

is an obligation the law creates in the absence of any

agreement.”   Beth Israel Med. Ctr. v. Horizon Blue Cross and

Blue Shield of New Jersey, Inc., 448 F.3d 573, 586 (2d Cir.

2006) (citation omitted) (emphasis in original).

     [U]njust enrichment is not a catchall cause of action
     to be used when others fail. It is available only in
     unusual situations when, though the defendant has not
     breached a contract nor committed a recognized tort,
     circumstances create an equitable obligation running
     from the defendant to the plaintiff. Typical cases
     are those in which the defendant, though guilty of no
     wrongdoing, has received money to which he or she is
     not entitled. An unjust enrichment claim is not
     available where it simply duplicates, or replaces, a
     conventional contract or tort claim.




7 Unlike the consumer protection statutes of the other three
states, Section 349 is subject only to the pleading requirements
of Rule 8, Fed. R. Civ. P. City of New York v. Smokes-
Spirits.com, Inc., 541 F.3d 425, 455 (2d Cir. 2008).


                                    36
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 37 of 39



Corsello v. Verizon New York, Inc., 18 N.Y.3d 777, 790 (2012)

(citation omitted).

     Similarly, under Maryland law, unjust enrichment consists

of

     1. A benefit conferred upon the defendant by the
     plaintiff; 2. An appreciation or knowledge by the
     defendant of the benefit; and 3. The acceptance or
     retention by the defendant of the benefit under such
     circumstances as to make it inequitable for the
     defendant to retain the benefit without the payment of
     its value.
Hill v. Cross Country Settlements, LLC, 402 Md. 281, 295 (2007).

“A successful unjust enrichment claim serves to deprive the

defendant of benefits that in equity and good conscience he

ought not to keep, even though he may have received those

benefits quite honestly in the first instance, and even though

the plaintiff may have suffered no demonstrable losses.”          Id. at

295-96 (citation omitted).

     Florida unjust enrichment law is similar.        “Florida courts

have long recognized a cause of action for unjust enrichment to

prevent the wrongful retention of a benefit, or the retention of

money or property of another, in violation of good conscience

and fundamental principles of justice or equity.”         State Farm

Fire & Cas. Co. v. Silver Star Health and Rehab, 739 F.3d 579,

584 (11th Cir. 2013) (citation omitted).       “[T]o prevail on an

unjust enrichment claim, the plaintiff must directly confer a




                                    37
     Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 38 of 39



benefit to the defendant.”       Kopel v. Kopel, 229 So.3d 812, 818

(Fla. 2017).

    Finally, in California, “an individual may be required to

make restitution if he is unjustly enriched at the expense of

another. . . . A person is enriched if he receives a benefit at

another’s expense.”     Ghirardo v. Antonioli, 14 Cal.4th 39, 51

(1996).   “[A] benefit is conferred not only when one adds to the

property of another, but also when one saves the other from

expense or loss.”     Id.    “Ordinarily, a plaintiff must show that

a benefit was conferred on the defendant through mistake, fraud,

coercion, or request.”       CRV Imperial-Worthington, LP v. Gemini

Ins. Co., 770 F. Supp. 2d 1074, 1078 (S.D. Cal. 2010).

    The plaintiffs have failed to state a claim for unjust

enrichment.    The core of an unjust enrichment claim is that the

defendant has received something that does not belong to it, and

that rightly belongs to the plaintiff.       This is not the

plaintiffs’ claim.     As described in their opposition to this

motion to dismiss, the plaintiffs’ theory of unjust enrichment

is that Navient unjustly retained servicing fees that should

have gone to FedLoan.       Count Five of the FAC is therefore

dismissed.




                                     38
        Case 1:18-cv-09031-DLC Document 53 Filed 07/08/19 Page 39 of 39



                                 Conclusion

    Navient’s February 15 motion to dismiss the FAC is granted

except as to Count Fourteen (New York General Business Law §

349).

Dated:       New York, New York
             July 8, 2019

                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       39
